Citation Nr: 1507341	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 2000.

This matter is before the Board of Veteran's Appeals (Board) on appeal of June 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

A review of the procedural history of this case shows that the Veteran was initially denied service connection for prostate cancer in a June 2008 rating decision (currently on appeal).  The Veteran applied to reopen service connection for prostate cancer in August 2008.  Because additional statements and evidence were received within one year of the June 2008 rating decision, that rating decision did not become final, but required a readjudication based on the additional evidence received as required by 38 C.F.R. § 3.156(b) (2014).   Accordingly, the June 2008 rating decision is the rating decision currently on appeal with regards to the claim for entitlement to service connection for prostate cancer.  

The Board also notes that the Veteran's claim for service connection for benign prostatic hypertrophy claim was previously characterized as involving clear and unmistakable error (CUE) in a February 2009 rating decision which denied service connection for benign prostatic hypertrophy.  This characterization of the issue on appeal was incorrect.  In this respect, in a September 2009 statement, the Veteran alleged CUE with the February 2009 rating decision which, in pertinent part, denied service connection for benign prostatic hypertrophy.  However, the Board notes that there can be no valid claim of CUE in the February 2009 rating decision as that decision was not final at the time CUE was alleged in September 2009.    Accordingly, the claim for service connection for benign prostatic hypertrophy has been properly recharacterized on appeal.    


FINDINGS OF FACT

1.  The record shows that the Veteran's prostate (which was diagnosed as benign prostatic hypertrophy) was surgically removed in March 2009.

2.  Resolving all doubt in favor of the Veteran, prostate cancer is related to the Veteran's period of active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for prostate cancer, which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With respect to the benign prostatic hypertrophy claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates, and how secondary service connection may be established. 

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA and private treatment records.  The Veteran was provided a VA examination in September 2008. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Benign Prostatic Hypertrophy

The Veteran filed a claim for service connection for benign prostatic hypertrophy in August 2008.

The service treatment records show that the Veteran was diagnosed with benign prostatic hypertrophy in 1999.  Thereafter, in May 2008, he underwent a radical prostatectomy.

On VA examination in September 2008, the diagnosis was benign prostatic hypertrophy, resolved, status post radical prostatectomy.  The examiner opined that the Veteran's benign prostatic hypertrophy is at least as likely as not related to service, as the disorder was diagnosed at that time.

The Board finds that service connection for benign prostatic hypertrophy is not warranted.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran was diagnosed as having benign prostatic hypertrophy during active duty service in 1999, his prostate was surgically removed in May 2008, prior to receipt of his claim in August 2008.  Therefore, although the VA examiner related to the Veteran's benign prostatic hypertrophy to service, there is no current prostate disability as the prostate has been surgically removed.  Accordingly, service connection is not warranted in the absence of proof of current disability. 

Prostate Cancer

The service treatment records show that the Veteran had a history of elevated prostate specific antigen (PSA) and in particular, low free PSA.  He was referred to urology during service and given a diagnosis of benign prostatic hypertrophy.

The Veteran was diagnosed with prostate cancer in 2008.  In May 2008, he underwent a radical retropubic prostatectomy.  The Veteran has been cancer free since that time although he has reported experiencing residuals problems of some urinary leakage during the day, increased voiding during the night and erectile dysfunction. 

A VA examiner in September 2008 opined that the Veteran's prostate cancer was not due to the benign prostatic hypertrophy diagnosed in service as there has been no established medical causation linking benign prostatic hypertrophy to the development of prostate cancer.  

In a June 2014 statement, the Veteran's treating physician, C. R., M.D., opined that it is at least a likely as not that he Veteran's prostate cancer was present while he was on active duty.  The rationale provided was that the Veteran had both documented elevated PSA as well as a low free PSA (a low free PSA is associated with prostate cancer) while on active duty.  Dr. R. reported that the Veteran received urology care and biopsies while on active duty specifically for the elevated PSA and the subsequent prostate cancer was a due to the elevated PSA.  Dr. R. explained that the diagnosis of benign prostatic hypertrophy in men who were later diagnosed with prostate cancer is common as they coexist in the prostate gland on biopsies and surgical specimens.  Moreover, given the elevated PSA and low free PSA, Dr. R. felt that the prostate cancer was present when the diagnosis of benign prostatic hypertrophy was made while on active duty.

As reflected above, the record contains medical opinions both for and against the Veteran's claim.  The Veteran's private physician, Dr. R., has specifically related the Veteran's prostate cancer to the PSA findings documented during active duty service which the VA physician did not address.  Therefore, the Board finds that the evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for prostate cancer.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for benign prostatic hypertrophy is denied.

Service connection for prostate cancer is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


